Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Tsang, US 2014/0065520 in view of Choi et al., US 2012/0086994.
Regarding claim 1, Tsang discloses a holographic display comprising: 
a holographic generator component (figure 1-6, paragraph 90-91); 
a diffractive optical element (DOE) mask array arranged on the holographic generator component (paragraph 82-84 and 90-91); and 
a controller configured to operate the holographic display to form a hologram image (paragraph 105-106),
wherein the controller is further configured to address the holographic generator component to backlight the DOE mask array required to form a set of hologram image voxels by turning on a corresponding pixel (paragraph 82-84 and 90-91).
Tsang is silent about an electrically addressable spatial light modulator (EASLM).
In an analogous art, Choi discloses an electrically addressable spatial light modulator (EASLM) (figures 1-2, paragraph 40).
  Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Tsang’s display with the teachings of Choi. The motivation would have been to have a better quality image for the benefit of presenting good quality media.

Claim 15 is rejected on the same grounds as claim 1.

Regarding claim 2, Tsang and Choi disclose the holographic display of claim 1, wherein the EASLM is a non-coherent EASLM (Choi paragraph 43).  

Regarding claim 3, Tsang and Choi disclose the holographic display of claim 2, further comprising an optically addressable spatial light modulator (OASLM) and a backlight unit, wherein the EASLM, the DOE mask array, and the OASLM are integrated into a single unit (Choi figures 1-2, paragraph 37 and 39).  

Regarding claim 4, Tsang and Choi disclose the holographic display of claim 3, wherein the OASLM comprises a photosensitive layer and a liquid crystal layer (Choi paragraph 25 and 42), and 
the controller is further configured to operate the OASLM and the backlight unit such that a light intensity distribution formed after the DOE mask array forms a charge distribution in the photosensitive layer of the OASLM and induces phase modulation in the liquid layer of the OASLM to form a phase hologram (Choi 25 and 42).  

Regarding claim 5, Tsang and Choi disclose the holographic display of claim 4, wherein the backlight unit is configured to form a holographic image by backlighting the phase hologram formed on the liquid crystal layer of the OASLM (Choi paragraph 25 and 42).  

Regarding claim 6, Tsang and Choi disclose the holographic display of claim 1, wherein the EASLM is a coherent EASLM (Tsang paragraph 58, Choi paragraph 43) .  

Regarding claim 8, Tsang and Choi disclose the holographic display of , further comprising an adaptive multi-lens array, wherein the controller is further configured to operate the adaptive multi-lens array (Choi paragraph 47).  

Regarding claim 9, Tsang and Choi disclose the holographic display of , wherein the holographic display is configured to switch between three- dimensional (3D) and two-dimensional (2D) modes (Tsang paragraph 42-45 and 50-55).  

Regarding claim 10, Tsang and Choi disclose the holographic display of , wherein the holographic display is further configured to form a color hologram (Tsang paragraph 53).  

Regarding claim 11, Tsang and Choi disclose the holographic display of , further comprising a field optical system and/or filter capable of spectral light filtering and spatial and/or angular light filtering of the hologram image voxels (Choi paragraph 47).  

Regarding claim 12, Tsang and Choi disclose the holographic display of , wherein the DOE mask array is precomputed and manufactured to have a permanent structure and provide certain features (Tsang figure 1-6, paragraph 82-84 and 90-91, Choi figure 1-2, paragraph 40).  

Regarding claim 13, Tsang and Choi disclose the holographic display of , wherein the DOE mask array is addressable, and the controller is further configured to address the DOE mask array (Tsang figure 1-6, paragraph 82-84 and 90-91, Choi figure 1-2, paragraph 40).  

Regarding claim 14, Tsang and Choi disclose the holographic display of , wherein the DOE mask array comprises a sub-lens, a positive lens, or a transmissive lens (Choi paragraph 47).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Tsang in view of Choi in view of Miller.
Regarding claim 7, Tsang and Choi disclose the holographic display of claim 1.
Tsang and Choi are silent about the DOE mask array comprises multiple arrays of DOE masks stacked in a plurality of layers.  
In an analogous art, Miller discloses the DOE mask array comprises multiple arrays of DOE masks stacked in a plurality of layers (paragraph 37 and 41).
  Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Tsang and Choi’s display with the teachings of Miller. The motivation would have been to have a better quality image for the benefit of presenting good quality media.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421